Citation Nr: 1226314	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen service connection for hypertension. 

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to June 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2006, September 2007, October 2007, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied service connection for a back condition, neck pain, hypertension, and a right knee disability, and denied an increased rating, in excess of 30 percent, for PTSD.  

In a June 2012 Informal Hearing Presentation (IHP), the Veteran's representative additionally identified a claim of service connection for tinnitus as a question at issue.  The Veteran's representative contends that an April 2004 informal claim for service connection should have been considered as a notice of disagreement (NOD) to an October 2005 rating decision which denied service connection for tinnitus and arthritis.  An NOD is a written communication from a claimant and his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  The April 2004 claim referenced by the Veteran's representative clearly states, "Please consider this as an informal claim for service connection for [a] knee condition, shoulder condition, and PTSD."  Tinnitus and generalized arthritis are not identified in the April 2004 statement, nor does the statement indicate any dissatisfaction with the October 2005 rating decision which denied service connection for tinnitus and arthritis.   The Veteran has not submitted an NOD addressing tinnitus.  The Board finds, therefore, that the issue of entitlement to tinnitus is not on appeal.  

The issues of entitlement to service connection for hypertension, a right knee disability, a neck disability, and a back disability are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood (to include symptoms of depressed mood, anxiety, irritability, and anger outbursts), chronic sleep impairment, suicidal ideation, and difficulty in social and family functioning.  

2.  For the entire rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD signs and symptoms.

3.  In an unappealed July 2006 rating decision, the RO denied service connection for a right knee disorder, finding that a right knee injury in service was not chronic and because no nexus had been established to service.  

4.  The Veteran did not submit a timely NOD to this July 2006 rating decision, and it became final.  

5.  Evidence received since the July 2006 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a right knee disability.

6.  In an unappealed October 2005 rating decision, the RO denied service connection for hypertension, finding that hypertension was not incurred or caused by service.  

7.  The Veteran did not submit a timely NOD to the October 2005 decision, and it became final.  

8.  Evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  For the entire rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The July 2006 rating decision which denied service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The evidence received subsequent to the July 2006 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).

4.  The October 2005 rating decision which denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5.  The evidence received subsequent to the October 2005 rating decision is new and material to reopen service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

In May 2006, July 2007, and February 2009 letters, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  These notices included information regarding disability ratings and the February 2009 notice included the criteria applicable to the Veteran's increased rating claim.   

Although VA did not provide the Veteran with adequate notice in regard to new and material evidence, because the Board is reopening the claims for service connection for hypertension and a right knee disability, the Board finds no prejudice to the Veteran in proceeding with the issuance of a decision on the issue of whether new and material evidence has been submitted.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Kent, 20 Vet. App. 1.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, Social Security Administration (SSA) medical records, post-service VA and private treatment records, private medical opinions, Federal Aviation Administration (FAA) flight physicals, and lay statements submitted in support of the claim.

In addition, the Veteran was afforded VA examinations in June 2009 and January 2012 to evaluate his PTSD.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examiner reported findings pertinent to the rating criteria, including GAF scores and an assessment of degree of social or occupational impairment.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Although a VA examination or opinion was not requested with respect to the Veteran's new and material evidence claims, VA is not required to obtain an examination or opinion for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

PTSD Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, the Veteran's PTSD does not result in symptoms that would warrant different ratings over the course of this appeal. 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.   GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.   GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to due to disturbances of motivation and mood (to include symptoms of depressed mood, anxiety, irritability, and anger outbursts), chronic sleep impairment, suicidal ideation, and difficulty in social and family functioning.  The Board finds that the Veteran's PTSD symptoms and the severity of such more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130. 

VA treatment records dated in 2009, Vet Center records dated in 2009, and VA examinations show that the Veteran consistently reported having symptoms of depression, anxiety, nightmares or insomnia, anger, irritability, and suicidal ideation.   The Veteran was treated with counseling in the past and received medication management at VA for his psychiatric symptoms.  

Mental status examinations were completed during June 2009 and January 2012 VA examinations, and during VA outpatient treatment in 2009.  Mental status examinations show that the Veteran was clean, neat, and well groomed.  He was oriented to person, time, and place.  Speech was coherent and was within normal limits.  The Veteran's speech was noted to be somewhat loud and aggressive during a June 2009 VA examination.  Affect and mood were noted at various times to be labile, irritable, anxious, or angry.  Thought process and thought content were normal and logical.  Long term and short term memory were within normal limits. Insight was good and judgment was good or adequate.  There were no delusions or hallucinations, obsessive or ritualistic behaviors, or panic attacks.  The Veteran denied homicidal thoughts.  He endorsed suicidal ideation with no plan or intent.  

The record shows that the Veteran has two sons, and has been married to his current wife since 2001.  In a January 2009 mental health assessment, the Veteran reported that his family had noticed an increase in anger and were fearful of him.  He denied any physical violence toward his family, but had found himself yelling at them and calling names.  The Veteran also indicated that his sons and his wife were the reason that he had not acted on his suicidal ideation.  During a June 2009 VA examination, the Veteran described verbally lashing out at family members.  The VA examiner noted that the Veteran had significant difficulty in social and family functioning as evidenced by his behavioral outbursts.  However, the VA examiner also noted that the Veteran's wife, two sons, and a group of friends he met with on Tuesday evenings were his primary social supports.  

A more recent January 2012 VA examination shows that the Veteran described his marriage as good, but reported some struggles in the marriage.  He and his wife had participated in therapy together.  The Veteran continued to "fly off the handle" at times at home.  He maintained contact with pilots that he served with and enjoyed spending time with his sons and granddaughter.  He visited with one friend once or twice a month.  The VA examiner noted that, in order to moderate his problems and symptoms, the Veteran had become more isolative.   

Based on the foregoing, the Board finds that, for the entire rating period, the Veteran's PTSD has been characterized by disturbances of motivation and mood (to include symptoms of depressed mood, anxiety, irritability, and anger outbursts), chronic sleep impairment, suicidal ideation, and difficulty in social and family functioning, more nearly approximating a 50 percent rating for PTSD under Diagnostic Code 9411.  

The severity of the Veteran's PTSD symptoms, in this case, is also consistent with a 50 rating for PTSD.  During a June 2009 VA examination, the Veteran was diagnosed with chronic, moderate, PTSD and was assessed with a GAF score of 60.  The June 2009 findings were supported by psychological testing.  The VA examiner found, based on psychological testing that there appeared to be a significant component of aggressive behaviors, cluster B personality traits, as well as psychopathy associated with anxiety and depression.  The VA examiner stated that the Veteran did not enjoy being around people and likely had a history of poor interpersonal relationships.  The Veteran also endorsed some difficulties with anger on the job.   

During a January 2012 VA examination, the Veteran was assessed with a GAF score of 55.  The January 2012 VA examiner stated that the Veteran's PTSD signs and symptoms were transient or mild, and resulted in decreased work efficiency and inability to perform occupational tasks only during periods of significant stress.  The Board notes, however, that the Veteran's GAF scores, which range from 51 to 60, reflect moderate PTSD symptoms.  See DSM-IV at 46-47.  

While a January 2012 VA examiner found that PTSD symptoms were transient or mild, resulting in decreased work efficiency and an inability to perform occupational tasks, the GAF score of 55, assigned by the same examiner suggests moderate PTSD symptoms or moderate occupational and social impairment.  The July 2009 VA examiner also found that PTSD was moderate in degree.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is moderate in degree for the entire rating period, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The Board finds that a higher 70 percent evaluation is not warranted for any period because the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to the symptoms described for a 70 percent rating.  See 38 C.F.R. § 4.130.  Although the Veteran is shown to have some deficiencies in family relations and mood, these symptoms were considered in assigning the increased 50 percent evaluation, and the Veteran is not shown to have deficiencies with judgment, thinking, or work.  Mental status examinations of record show the Veteran was oriented to time, person, and place, and thought content and process were normal.  There was no impairment in judgment, thinking.  A June 2009 VA examiner noted that the Veteran was medically grounded from his position as a pilot due to hypertension, and not due to psychiatric factors.  While there was some indication that the Veteran had anger issues on the job, this was not shown to have affected his ability to do work.  The January 2012 VA examiner found that PTSD symptoms would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

While the Veteran exhibits symptoms of suicidal ideation, the Board finds that his overall symptomatology more closely approximates the criteria described for a 50 percent evaluation for PTSD.  See 38 C.F.R. § 4.130.  In that regard, during mental status examinations, the Veteran's speech was not illogical, obscure, or irrelevant.  The Veteran's mood symptoms did not affect his ability to function independently, appropriately, and effectively.  Mental status examination did not reflect impaired impulse control, spatial distortion, or neglect of personal appearance or hygiene.  VA examinations do not reflect difficulty with adapting to stressful circumstances.  While the evidence indicates that the Veteran had difficulty in social and family functioning associated with anger outbursts discussed above, the Veteran did not have an inability to establish and maintain effective relationships.  The Veteran described his marriage as being good, and enjoyed spending time with his sons, granddaughter, and some friends.  

The Veteran's PTSD symptoms are shown to be not more than moderate in degree.  The Board finds that overall the Veteran's PTSD symptoms and the severity of his symptoms more closely resemble the criteria at Diagnostic Code 9411 for a 50 percent evaluation for PTSD for the entire initial rating period, and do not more nearly approximate the criteria for a 70 percent disability rating at any time during the rating period.  38 C.F.R. §§ 4.3, 4.7. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to his PTSD symptoms and the severity of such.  The Veteran has provided lay evidence and testimony with respect to his PTSD symptoms and the severity of such in lay statements and during the course of his VA examinations.  The Board finds that the Veteran is competent to provide such testimony regarding PTSD symptoms.  The Board finds that, while the Veteran's statements as to having certain symptoms are credible, the Board finds that the Veteran's statements with regard to the severity of the PTSD symptoms are not credible.  In that regard, the June 2009 VA examiner determined, based on interpretation of validity scales associated with objective psychiatric testing, that the Veteran likely over endorsed a degree of his psychiatric and somatic distress such that testing results were interpreted with extreme caution.  Additionally, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have where these types of findings are not readily observable by a lay person.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As such, the Board has considered the Veteran's reported PTSD symptoms in evaluating his assigned rating; however, in determining the severity of the Veteran's overall disability, the objective medical findings and opinions provided by mental health treatment reports and VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
	
Extraschedular Consideration for PTSD

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of depressed mood, anxiety, irritability, anger outbursts, chronic sleep impairment, suicidal ideation, and difficulty in social and family functioning.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 
16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Reopening Service Connection for Right Knee Disability and Hypertension

The RO previously considered and denied claims for service connection for hypertension in an unappealed October 2005 rating decision, and for a right knee disability in an unappealed July 2006 rating decision.  

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection for hypertension was initially denied by the RO, on the merits, in an unappealed October 2005 rating decision, which found that hypertension was not incurred in or caused by service.  The Veteran did not submit a timely NOD to the October 2005 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The Veteran filed the current claim to reopen service connection for hypertension in July 2007.  

In light of the foregoing, the Board finds that new and material evidence must tend to show that hypertension began in service, was manifest to a compensable degree within one year of the Veteran's separation from service, or is otherwise related to service.  

Service connection for a right knee disability was initially denied by the RO, on the merits, in an unappealed July 2006 rating decision, which found that an in-service right knee injury, diagnosed as a strained medial collateral ligament, was not chronic, and that the evidence did not associate a post-service right knee ACL repair with the medial collateral ligament strain in service.  The Veteran did not submit a timely NOD to the October 2005 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO reopened the claim for service connection for a right knee disability based on the submission of additional medial evidence pertaining to the right knee in September 2007.  

In light of the foregoing, the Board finds that new and material evidence must tend to show that a right knee disability began in service, or is otherwise related to a right knee injury in service.

Evidence received subsequent to the October 2005 and July 2006 rating decisions, relevant to the claims for service connection for hypertension and a right knee disability, respectively, includes: additional VA and private treatment records; a January 2010 VA examination, private medical opinions; FAA flight physicals and associated medical records; the Veteran's statements; statements from fellow service members; a newspaper article showing that the Veteran was involved in a plane crash in service; and SSA medical records.

The newspaper article, and some of the FFA flight physicals and associated medical records are duplicative of evidence previously of record and are not new.  Additional VA and private treatment records, SSA medical records, a January 2010 VA examination, private medical opinions, and additional lay statements, however, are new in that they have not previously been received or presented.  

The Board finds that the additional medical evidence and lay evidence submitted by the Veteran is material.  In a June 2009 statement, the Veteran indicated that hypertension was related to service-connected PTSD.  Based on the June 2009 statement, the RO requested a VA examination to evaluate the Veteran's hypertension.  A January 2010 VA examiner diagnosed the Veteran with essential hypertension, but noted that only volume six of the claims file was available for review.  The VA examination did not include an opinion with regard to service connection.  

The Board finds that the new evidence submitted has raised an alternate theory of entitlement, specifically, a claim for service connection for hypertension secondary to service-connected PTSD based on aggravation, and has triggered VA's duty to assist the Veteran such that it raises a reasonable possibility of substantiating the claim for service connection for hypertension.  See Shade, 24 Vet. App. 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for hypertension has been received.  38 C.F.R. § 3.156(a).

Private treatment records from Dr. A.O. show that he operated on the Veteran in 2003 for a history of a right knee injury, which left the Veteran with an ACL deficient knee in addition to a probable medial meniscal tear.  In an August 2007 private opinion, Dr. A.O. noted that the Veteran had a history of a flight accident while in service in the Air Force.  Dr. A.O. opined that it was possible that the Veteran's right knee problems were related to this accident as described to him.  In a July 2009 letter, Dr. A.O. noted that the Veteran had a right knee injury in service while playing football.  The Veteran reported giving way of his knee for years after that, which Dr. A.O. stated was suggestive of an ACL deficiency.  Dr. A.O. opined that not having a properly functioning ACL for 30 years placed stress on the knee, and increasing malalignment caused significant destruction of the right knee and its meniscus.  He noted that the Veteran had a total knee replacement in June 2009.  A May 2006 private medical opinion from Dr. T.R. indicates that the Veteran's history of an airplane crash and a motorcycle accident in service could easily be factors in his chronic knee pain.  The Board finds that private medical opinions tend to establish a nexus between the current right knee disability and service, and as such, relate to this unestablished fact that is necessary to substantiate the Veteran's claim for service connection for a right knee disability.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hypertension and for a right knee disability has been received, and the claims are reopened.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the Veteran's claims.


ORDER

An increased rating of 50 percent, but no higher, for PTSD, for the entire increased rating period, is granted. 

New and material evidence having been received, service connection for a right knee disability is reopened.

New and material evidence having been received, service connection for hypertension is reopened.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Service Connection for Hypertension

As noted above, the Veteran's is claiming secondary service connection for hypertension.  His current claim was received by VA in July 2007.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 
 
The Veteran was afforded a VA examination in January 2010 to address hypertension; however, the VA examiner did not provide an opinion with respect to secondary service-connection, that is, whether the Veteran's service-connected PTSD either caused or permanently worsened (aggravated) the hypertension.  The Board finds, therefore, that a remand for a supplemental VA opinion is necessary to assist in determining if hypertension is secondary to (proximately due to or aggravated by) service-connected PTSD.

Service Connection for a Right Knee Disability

The Veteran contends that a claimed right knee disability is related to a football injury in service.  He alternately contends that his right knee disability is related to a 1971 plane crash and a 1973 motorcycle accident in service.  

The Veteran was afforded a VA examination of the right knee in June 2006.  The VA examiner opined that a current ACL repair with surgery in 2004 was not related to a right knee ligamentous stretch in service.  Since the June 2006 VA examination, the Veteran has submitted additional private medical opinions from Dr. T.R. and Dr. A.O., indicating that his current right knee disability is related to a reported in-service football injury, or alternately to a plane crash and motorcycle accident in service.  The Board notes, in particular, that in a July 2009 opinion, 
Dr. A.O. indicated that an MRI was not conducted in service, and that the Veteran reported occasional giving way of his knee for years after that incident, which was suggestive of an ACL deficiency.  

Private medical opinions did not include a review of relevant service treatment records.  Service treatment records reflect treatment for a strained medial collateral ligament in service, which occurred while the Veteran was playing football, but do not reflect an injury to the right knee due to a plane crash or motorcycle accident.  For these reasons, the Board finds that a supplemental VA opinion is necessary for an additional medical opinion that is based on full and accurate facts.  

Service Connection for Neck and Back Disabilities 

The Veteran has not been afforded a VA examination or nexus opinion to address claimed back and neck disabilities.  The Veteran has submitted private medical opinions from Dr. A.O., Dr. T.R., and Dr. L.C., a chiropractor who served with the Veteran, indicating that current back and neck disabilities are related to a reported plane crash and motorcycle accident in service.  However, these opinions did not reflect a review of relevant records in the claims file.  Private opinions of record are not based on a full and accurate factual history in this case, and instead are based on a partially inaccurate history as provided by the Veteran.  The Board will not discount the history simply because it is from the Veteran; however, to the extent the history is inaccurate in claiming neck or back "injuries" that did not occur (1971 plane crash), or incomplete by omission of significant facts such as post-service back strain injury while lifting a dirt bike (1997) and twisting neck injury during logging work (2000).  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

To be adequate, a medical opinion must be based upon an accurate factual premise.  Id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Service treatment records reflect a motorcycle accident in service which resulted in right scapular and right upper rib fractures; however, an injury or complaints related to the cervical, thoracic, or lumbar spine was not indicated.  Therefore, the report by the Veteran of actual "injury" to the back or neck during a motorcycle accident in service is factually inaccurate.  

The motorcycle impact in service, while not an established injury, may be considered an "event" for VCAA purposes of determining whether the VCAA duty to assist requires further VA examination or opinion to address whether currently claimed neck or back disabilities are related to any associated impact from this in-service event.  38 C.F.R. § 3.159(c)(4)(i); McClendon, 20 Vet App. at 81(in-service "event" meets one prong of the requirement for VA medical examination or medical opinion).  

The Veteran submitted a newspaper article and photograph, which indicates that he was in a plane crash in 1971, while in service.  Service treatment records, however, do not reflect any neck or back injuries sustained in a 1971 plane crash, and the article submitted by the Veteran indicates that he sustained only minor scratches during this event.  Therefore, the history of a neck or back injury during a plane crash is factually inaccurate.   Nonetheless, a VA examination or opinion is necessary to address whether currently claimed neck or back disabilities are related to the impact of a 1971 plane crash.  

The Board notes that service treatment records do not reflect complaints relating to the back or neck at separation, nor does the medical evidence of record reflect treatment for the back until 1997, 23 years after service when the Veteran was diagnosed with low back strain while lifting a dirt bike into the back of his truck after service.  The earliest treatment for a cervical spine or neck disability was in October 2000.  Private treatment records from Dr. J.M. show that the Veteran twisted his upper body and neck with weight lifting and while doing logging work.  The Veteran was diagnosed with a soft disc herniation of the cervical spine.  

The Veteran has not provided a fully accurate history of either post-service injury or treatment during the course of his appeal; therefore, the Board finds that the history given by the Veteran to examiners to obtain treatment has omitted key facts, instead claiming in-service injury and omitting post-service injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that a remand for a VA examination and opinion, based on a review of the relevant evidence of record, is necessary to assist in determining if claimed neck and back disabilities are related to the events of impact of an in-service plane crash and/or motorcycle accident versus actual post-service injuries to the back and neck.

Accordingly, the issues of service connection for hypertension and for right knee, back, and neck disabilities are REMANDED for the following action:

1.  The RO/AMC should obtain a supplemental VA opinion to assist in determining whether the claimed hypertension is secondary to (caused or aggravated by) service-connected PTSD.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The relevant documents in the claims folder should be made available for review in connection with this request.  The examiner should offer the following opinions: 

a.  Is it at least as likely as not that hypertension is proximately due to or the result of service-connected PTSD? 

b. Is it at least as likely as not that hypertension is permanently worsened in severity (aggravated) by service-connected PTSD?  If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation. 

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record. Citation to medical authority/treatise would be helpful. 

2.  The RO/AMC should obtain a supplemental VA opinion to address the etiology of the Veteran's right knee disability.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The relevant documents in the claims folder should be made available for review in connection with this request.  

The examiner should offer the following opinion:  Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed right knee disability began during service or is otherwise linked to some incident in service?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In the supplemental opinion, the examiner should address relevant findings of record.  In that regard, service treatment records show that the Veteran injured his knee in service playing football and was diagnosed with a strained medial collateral ligament.  He had right knee complaints at separation.  The Board notes that while the Veteran reported injuring his knee during a plane crash and motorcycle accident in service, he was not treated for an injury to the right knee in relation to these accidents.  The VA examiner should also address private opinions of record, to include a July 2009 opinion from Dr. A.O. indicating that the Veteran reported occasional giving way of his knee for years after service, suggestive of an ACL deficiency.  

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

3.  The RO/AMC should schedule the Veteran for a VA joints (orthopedic) examination to assist in determining if a neck or back disorder were incurred in service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  

The examiner should identify all currently diagnosed neck and back disabilities, and should offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater probability) that any neck or cervical spine disability began during service or is otherwise linked to some incident in service, to include the impact of a plane crash or motorcycle accident in service? 

b.  Is it at least as likely as not (a 50 percent or greater probability) that any back disability began during service or is otherwise linked to some incident in service, to include the impact of a plane crash or motorcycle accident in service?

In rendering an opinion, the examiner should address relevant findings of record.  In that regard, service treatment records reflect a motorcycle accident in service, without specific injury to the neck or back.  The Veteran also submitted an article, showing that he was in a plane crash in service; however, the article indicated that he sustained only minor scratches during the crash and service treatment records do not reflect treatment related to the crash.  The earliest post-service treatment for the back was in 1997, when the Veteran was diagnosed with low back strain while lifting a dirt bike into the back of his truck.  The earliest post-service treatment for a cervical spine or neck disability was in October 2000, when the Veteran twisted his upper body and neck while weight lifting and doing logging work.  The Veteran was diagnosed with a soft disc herniation of the cervical spine at that time.  The VA examiner should also address private opinions of record, indicating that the Veteran's present neck and back disabilities are related to the impact of the plane crash and motorcycle accident in service. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

4.  The RO/AMC should review the VA opinions and VA examination reports to ensure that they are in complete compliance with this remand.  If it is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  After all development has been completed, the RO/AMC should re-adjudicate the claims for service connection for hypertension, a right knee disability, a neck disability, and a back disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


